DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/095,456, filed 11/11/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0069341, filed on 06/09/2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (US9843071B2) (reference attached documents for citations).    
Regarding claim 1,
Kato teaches an all-solid-state battery [014], comprising:
an anode current collector layer (Fig. 1, 1; [038]); 
a porous layer disposed on the anode current collector layer and having a porous structure including a fibrous material (Fig. 1, 4; []; [053]; it is the examiner’s position that materials like vapor grown carbon fiber and carbon nanotubes are porous); 
an electrolyte layer disposed on the porous layer (Fig. 1, 3; [038]); 
and a composite cathode layer disposed on the electrolyte layer, wherein at least a portion of a surface of the fibrous material is coated with a solid electrolyte (Fig. 1, 4; [038]).
Regarding claim 2,
Kato teaches the all-solid-state battery of claim 1 (see elements of claim 1 above), wherein the fibrous material is interconnected in three dimensions (Fig. 1 4; [053]).  It is the examiner’s position that a carbon nanotubes and nanofibers are interconnected, three-dimensional objects.  
Regarding claim 3,
Kato teaches the all-solid-state battery of claim 1 (see elements of claim 1 above), wherein the fibrous material comprises vapor grown carbon fiber (Fig. 1 4; [053]).
Regarding claim 4,
Kato teaches the all-solid-state battery of claim 1 (see elements of claim 1 above), wherein the solid electrolyte has a thickness of 10 μm [090], which falls within, and thus anticipates, the claimed range of .1 μm to 20 μm. 

Regarding claim 5,
Kato teaches the all-solid-state battery of claim 1 (see elements of claim 1 above), wherein the solid electrolyte comprises a sulfide solid electrolyte (Fig. 1, 3; [016]).
Regarding claim 14,
 Kato teaches vehicle [004] comprising an all-solid battery of claim 1 (see elements of claim 1 above).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US9843071B2) (refer to enclosed documents for citations).
Regarding claim 6,
Kato teaches the all-solid-state battery of claim 1 (see elements of claim 1 above), wherein the porous layer has a thickness of about 1 μm or more and 100 μm or less 1 μm to 300 μm [055], which overlaps with the claimed range of 100-500 μm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2131.01.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US9843071B2) in view of Zhao (CN109659493A) (refer to enclosed translations for citations).
Regarding claim 7,
Kato teaches the all-solid-state battery of claim 1 (see elements of claim 1 above), but fails to teach a specific porosity. Zhao teaches an all-solid battery with a composite porous layer of active material, solid electrolyte, and conductive additive [017], wherein the porous layer has a porosity lower than 20% [016] because a lower porosity electrode greatly improves the energy density [014], which is within the claimed range of 10% to 80%. Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to use the porosity taught by Zhao for the electrode for the all-solid-state battery taught by Kata in order to improve the energy density.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2131.01.
Claim(s) 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US9843071B2) in view of He (US 20190393485 A1) (refer to enclosed translations for citations).
Regarding claim 8,
Kato teaches the all-solid-state battery of claim 1 (see elements of claim 1 above), wherein a layer contains two regions [0100] but fails to teach the layer containing two regions to be porous.  He teaches a porous layer containing two regions (Fig. 2, 1st protective layer; [0026]; Fig. 2, 2nd protection layer; [0030], “carbon nanotube, carbon nanofiber”) wherein the porous layer comprises a first region (Fig. 2, 1st protective layer; [0015]), ranging to a predetermined depth from one surface of the anode current collector layer [0050], and a second region (Fig. 2, 2st protective layer; [0030]) which is a remaining portion other than the first region [0050].  He teaches in Fig. 3-6 that the double layer protection provides superior protection against capacity decay [0149-0150].  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to use the porous double layer as taught by He for the porous layer as taught by Kato in order to protect against capacity decay. 
Regarding claim 9,
Modified Kato teaches the all-solid-state battery of claim 8 (see elements of claim 8 above), wherein He teaches it would be obvious to one of ordinary skill of the art before the effective filing date that the amount of solid electrolyte is less in the Graphene/CNT-based 1st protective layer” than in the Elastomer-based 2nd layer, because the elastomer functions as the solid electrolyte [0023] and is the basis of that layer, thus containing more of it.  
Regarding claim 10,
Modified Kato teaches the all-solid-state battery of claim 8 (see element of claim 8 above), wherein He teaches an embodiment with the lithium ionic conductivity of the solid electrolyte of the first region (Table 1, B3p, 4.2 x10−4 to 4.2 x10−2) in which the solid electrolyte is mixed with reinforcement material [0060], which is greater than a lithium ionic conductivity of the solid electrolyte of the second region, which includes the elastomer alone ([0095], “typically, the elastomer has a lithium ion conductivity no less than 10−5 S/cm”). 
Regarding claim 11,
Modified Kato teaches the all-solid-state battery of claim 8 (see elements of claim 8 above), wherein He teaches an electronic conductivity of the first region ([0075], 10−4 S/cm to 1000 S/cm.) is greater than an electronic conductivity of the elastomer material in the second region ([0021], 10 0.4 S/cm).  He does not specify that the fibrous material itself has a lower conductivity in the second region, but it would be obvious to one of ordinary skill of the art before the effective filing date that the “Graphene/CNT-based 1st protective layer” which is made for electron-conducting [0014b] and based with a conductive material (i.e. CNT) has a higher conductivity in the fibers than the “Elastomer-based 2nd protective layer” which is not made for conducting electrons [0014c]. 
Regarding claim 12,
Modified Kato teaches the all-solid-state battery of claim 8 (see elements of claim 8 above), wherein the first region (see elements of claim 8 above) comprises metal particles forming an alloy with lithium (Kato, [054]).  
Regarding claim 13,
Modified Kato teaches the all-solid-state battery of claim 12 (see elements of claim 12 above), wherein the metal particles comprise one or more selected from the group consisting of lithium (Li), indium (In), aluminum (Al), and tin (Sn) (Kato, [054]). 

Conclusion
  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tatsumisago (“Recent development of sulfide solid electrolytes and interfacial modification for all-solid-state rechargeable lithium batteries”) and He (US 20190393485 A1).
He is relevant by providing two different solid electrolytes right next to each other with varying conductivities
Tatsumisago is relevant by providing the relationship of solid electrolyte content within LiS electrodes and conductivity.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728